Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Chembio Diagnostics, Inc. and Subsidiaries Medford, New York We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement on Form S-8 of our report dated March 7, 2008, relating to the consolidated financial statements of Chembio Diagnostics, Inc. and Subsidiaries appearing in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2007. We also consent to the reference to us under the caption “Experts” in the Prospectus /s/LazarLevine and Felix LLP New York,
